EXHIBIT Statement of Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands) Three Months Ended April 30, 2008 2009 Income before income taxes $ 16,580 $ 18,271 Fixed charges 3,044 4,002 Capitalized interest (54 ) (18 ) Total earnings $ 19,570 $ 22,255 Interest expense (including capitalized interest) $ 120 $ 604 Amortized premiums and expenses 16 231 Estimated interest within rent expense 2,908 3,167 Total fixed charges $ 3,044 $ 4,002 Ratio of earnings to fixed charges 6.43 5.56
